Citation Nr: 0818072	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-26 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
shoulder bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to May 2003.  
This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the St. Petersburg, Florida 
Regional Office (RO).

The veteran testified before the undersigned Acting Veterans' 
Law Judge at a May 2007 Travel Board Hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claim was remanded in August 2007 for a VA examination to 
determine the severity of the veteran's left shoulder 
disability prior to adjudication.  The veteran was scheduled 
for two VA examinations and failed to show for either 
appointment.  However, it is not certain that he ever 
received notification of the scheduled examinations.  Rather, 
it is noted that the address listed in the records regarding 
each examination is not the address to which his copies of 
the Board's August 2007 remand and the November 2007 
supplemental statement of the case were issued.  There is 
nothing in the record to suggest that the veteran was 
properly notified of the scheduled examinations.  A new 
examination must be scheduled and the veteran must be made 
aware of that examination by all means possible, including 
notification sent to the same address as that used in sending 
the Board's August 2007 remand and the November 2007 
supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
VA examination to determine the severity 
of his left shoulder bursitis.  
Notification of the scheduled VA 
examination must be sent to the address 
used in sending the Board's August 2007 
remand and the November 2007 SSOC to the 
veteran.  Have the examiner review the 
veteran's claims file in conjunction with 
the examination and make a note of such 
review in the examination report.  The 
examiner should report all findings in 
detail regarding the severity of the 
veteran's left shoulder disability and 
comment regarding functional and other 
impairment.  Complete range of motion 
studies of the shoulder should be 
conducted to include whether there is 
increased loss of motion, and, if so, how 
much, upon repetitive motion to include 
any functional loss of motion due to 
increased pain.  The examiner must 
indicate specifically whether any of the 
following are present:

?	Nonunion of the clavicle or 
scapula with loose movement, or 
dislocation of the clavicle or 
scapula;
?	Impairment of the humerus to 
include malunion with moderate or 
marked deformity; recurrent 
dislocation with infrequent 
episodes and guarding of movement 

INTRODUCTION

The veteran served on active duty from May 1999 to May 2003.  
This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the St. Petersburg, Florida 
Regional Office (RO).

The veteran testified before the undersigned Acting Veterans' 
Law Judge at a May 2007 Travel Board Hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claim was remanded in August 2007 for a VA examination to 
determine the severity of the veteran's left shoulder 
disability prior to adjudication.  The veteran was scheduled 
for two VA examinations and failed to show for either 
appointment.  However, it is not certain that he ever 
received notification of the scheduled examinations.  Rather, 
it is noted that the address listed in the records regarding 
each examination is not the address to which his copies of 
the Board's August 2007 remand and the November 2007 
supplemental statement of the case were issued.  There is 
nothing in the record to suggest that the veteran was 
properly notified of the scheduled examinations.  A new 
examination must be scheduled and the veteran must be made 
aware of that examination by all means possible, including 
notification sent to the same address as that used in sending 
the Board's August 2007 remand and the November 2007 
supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
VA examination to determine the severity 
of his left shoulder bursitis.  
Notification of the scheduled VA 
examination must be sent to the address 
used in sending the Board's August 2007 
remand and the November 2007 SSOC to the 
veteran.  Have the examiner review the 
veteran's claims file in conjunction with 
the examination and make a note of such 
review in the examination report.  The 
examiner should report all findings in 
detail regarding the severity of the 
veteran's left shoulder disability and 
comment regarding functional and other 
impairment.  Complete range of motion 
studies of the shoulder should be 
conducted to include whether there is 
increased loss of motion, and, if so, how 
much, upon repetitive motion to include 
any functional loss of motion due to 
increased pain.  The examiner must 
indicate specifically whether any of the 
following are present:

?	Nonunion of the clavicle or 
scapula with loose movement, or 
dislocation of the clavicle or 
scapula;
?	Impairment of the humerus to 
include malunion with moderate or 
marked deformity; recurrent 
dislocation with infrequent 
episodes and guarding of movement 
only at shoulder level or with 
frequent episodes and guarding of 
all arm movements;
?	Movement of the arm limited at the 
shoulder level or to midway 
between the side and shoulder 
level; or
?	Favorable ankylosis of the scapula 
and humeral articulation, with 
abduction to 60 degrees and 
ability to reach the mouth and 
head.

2.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

